Citation Nr: 0523765	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  95-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a claim for service connection for PTSD.

The veteran filed his original claim for service connection 
for PTSD in August 1987.  In a rating decision dated February 
1988, the RO denied the veteran's claim.  The veteran 
appealed and his claim was denied by the Board in September 
1989.

The veteran filed a claim to reopen entitlement to service 
connection for PTSD in May 1993.  A rating decision dated 
February 1994 denied his claim and he filed a notice of 
disagreement (NOD) in April 1994.  A subsequent rating 
decision dated November 1994 confirmed the denial of the 
veteran's claim to reopen.  The veteran timely perfected his 
appeal in January 1995.

This case came before the Board in June 1998.  The Board 
remanded the case for further development, to include a 
detailed stressor statement from the veteran, contact with 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) to assess the validity of the veteran's 
stressors and the scheduling of a VA psychiatric examination.

An April 2000 supplemental statement of the case (SSOC) 
denied the veteran's claim.  The claim was then returned to 
the Board.  

In September 2000, the Board noted that the RO had not fully 
complied with the June 1998 remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board 
again remanded this claim to obtain morning reports for the 
veteran's unit, resubmission of evidence to USASCRUR for 
stressor verification, to obtain a report from the RO 
detailing the nature of any stressors that were established 
by the record and if so, to schedule a VA psychological 
examination.
Following this development, the RO issued a SSOC in May 2005 
that continued the denial of the veteran's claim.


FINDINGS OF FACT

1.  A Board decision in September 1989 denied the veteran's 
claim of entitlement to service connection for PTSD.

2.  Evidence submitted subsequent to the September 1989 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

3.  The VA has conceded that the veteran participated in 
combat.

4.  The veteran does not suffer from a current disability.


CONCLUSIONS OF LAW

1.  The September 1989 Board decision is final.  Evidence 
received since the September 1989 Board decision is new and 
material and the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156 (as in effect prior to August 
29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2004).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159(c)(2), 3.303, 
3.303(b), 3.307(a)(1), 3.304, 4.130 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether the veteran submitted new and material evidence in 
order to reopen his claim of service connection for PTSD.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,629.  It 
does not apply to the veteran's claim in this case which was 
received in May 1993.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

By decision dated September 1989, the Board denied the 
veteran's claim of service connection for PTSD.  Under 
applicable law and VA regulations, that decision is final, 
and the appellant's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  See 8 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2001).  

It is determined that since the September 1989 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, a statement from USASCURR 
in August 2004 that conceded the veteran was in combat during 
his time in the Republic of Vietnam.
This evidence is not cumulative and redundant.  It had not 
been submitted before.  Thus, it is new.  Since the evidence 
relates to a crucial question in the veteran's case, i.e., 
whether the veteran experienced stressors in service, the 
newly received evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim, and it is determined to be material to the veteran's 
claim.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  

Entitlement to service connection for the cause of the 
veteran's death

The veteran's claim having been reopened, it is necessary to 
consider whether the underlying claim may be considered.  
Although the claim was developed on the basis of whether 
there was new and material evidence to re-open the claim, the 
veteran has been given information about the requirements for 
a grant of service connection, and he has argued the merits 
of the underlying claim of service connection for PTSD.  
Accordingly, the veteran has had adequate notice and 
opportunity to be heard and the Board may now address the 
underlying claim. 

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The supplemental statement of the case 
dated December 1994 informed the veteran that to justify a 
reopening of his claim, he must submit new and material 
evidence.  The SSOC stated there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome.  Letter from the RO dated March and April 2001 
informed the veteran of the elements necessary to 
substantiate a claim for service connection for PTSD.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  Both the 
March and April 2001 letters informed the veteran that the VA 
would make reasonable efforts to assist him in obtaining 
medical records, employment records or records from other 
Federal agencies.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March and April 2001 letters requested that the 
veteran submit treatment records for his claimed condition, 
statements by physicians or other health care professionals 
who treated him or lay statements by the veteran and/or 
others describing his symptoms and problems, in service and 
since service.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The RO's 
March and April 2001 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  In 
addition, the May 2005 Supplemental Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
included such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. At 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

The veteran had active service from June 1967 to November 
1968.  Military records showed that his military occupational 
specialty was as an ammunition handler with field artillery.  
The veteran was awarded no combat medals or awards.

At the time of the veteran's entry examination in October 
1966, his psychiatric evaluation was normal.  Other service 
medical records demonstrated no psychiatric abnormalities.  
At the time of a mental hygiene consultation during service 
in August 1968, a history of the veteran's having been 
arrested in civilian life for "shooting at people" and 
"drunken driving" was noted.  He spent six months in jail 
for shooting a weapon within the confines of a city.  Mental 
status examination revealed that he was fully oriented, 
defiant and sullen.  Speech was coherent, mood was hostile 
and affect was appropriate.  There was no evidence of thought 
disorder and the veteran's memory was intact.  His judgment 
and insight were adequate and there was no evidence of 
psychosis or neurosis.  The diagnosis was antisocial 
personality manifested by repeated antisocial acts.  The 
opinion was that the disorder existed prior to service and 
the veteran was cleared for administrative action.

At the time of the veteran's service separation examination 
in September 1968, his psychiatric examination was normal.

During the VA psychiatric examination in September 1985, the 
veteran indicated that he saw active combat duty during 
Vietnam.  He reported that he had received therapy for 
depression relating to his Vietnam experiences.  It was noted 
that life-threatening experiences were described in detail 
involving ambushes, mortar attacks and rocket fire.  The 
veteran reported having flashbacks and nightmares.  Upon 
mental status examination, the veteran was loud, extremely 
tense and his underlying anger was easily demonstrated.  
Feelings of frustration and futility were expressed and he 
presented a history of antisocial behavior without evidence 
of guild or remorse.  The diagnoses were PTSD and sociopathic 
personality, according to history.

In November 1987 the veteran participated in a VA 
neuropsychiatric examination.  He described multiple 
ambushes, fire fights and rocket attacks while stationed in 
Vietnam.  He complained of flashbacks, hyperalertness and 
expressed survival guilt.  It was noted that he could not or 
would not give a reliable current personal history.  Mental 
status examination showed an anxious, panicky affect and his 
mood was apathetic.  He was in very poor contact and gave no 
reliable history either because of denial or refusal to give 
information.  The diagnoses were PTSD and sociopathic 
personality by history.

The diagnosis stated in the July 1988 VA examination was 
paranoid schizophrenia with anxiety neurosis.

A medical note from the Menard Correctional Facility dated 
February 1990 indicated a psychiatric diagnosis of 
depression.  A July 1992 medical note indicated that the 
veteran had been prescribed Mellaril and Elavil for his 
nervous problem.  His mental status was noted to be PTSD.

The veteran submitted medical records from the St. Clair 
Sherrif's Department Medical Unit dating from February to 
June 1992.  No diagnosis of PTSD was made.

Medical records dated August 1995 through July 1998 from the 
Mental Health Center of St. Clair County diagnosed the 
veteran with bipolar disorder.

A December 1996 examination from St. Mary's Hospital 
indicated that the veteran had flight of ideas, was 
occasionally lost and spoke to himself.  He felt that he was 
getting crazier than before, but he did not care what he was 
doing because he was not afraid of hurting himself.  He 
denied paranoid thoughts and hallucinations.  His affect was 
extremely labile.  The diagnoses were:

	Axis I:		Drug-induced depression; substance abuse 
disorder, mixed
	Axis II:	Personality disorder, mixed
	Axis III:	Low back pain

Menard Correctional Center medical records dated April 1998 
diagnosed the veteran with psychotic disorder, NOS, possible 
schizophrenia and bipolar hypomanic disorder.

In June 1998 the Board remanded this claim to obtain a 
comprehensive statement from the veteran containing as much 
detail as possible regarding the alleged in-service 
stressors, such as the dates, locations, detailed 
descriptions of events, units involved, names of casualties, 
and identifying information concerning any other individuals 
involve din the events.  The veteran was asked to provide 
information concerning the alleged participation in combat 
while stationed at L-Z Mustang, L-Z Tamp-Quion, Tam Quan, L-Z 
Van Gai, Phai-Ko and Kai-Son.  Following the receipt of such 
a statement, the RO was to send a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
verify the veteran's stressors.  Following the verification 
of these stressors, the RO was to schedule the veteran for a 
VA psychiatric examination.

In November 1998 the veteran submitted the VA PTSD 
questionnaire.  He stated that he was falsely accused of 
stealing and was subsequently beaten by military police 
officers while incarcerated in service.  He stated that he 
was a witness to the death of a fellow prisoner at the hands 
of the military police.  The veteran state that his thigh was 
wounded by shrapnel and that he saw friends die during his 
tour in Vietnam.  He did not provide the names of those who 
allegedly died.  He stated that he participated in combat 
action at several locations including at LZ Mustang, LZ Tamp-
Quion, Tam Quan, LZ Van Gai, Phai-Ko and Kai-Son.

In December 1998 the RO wrote to USASCRUR to verify the 
veteran's stressors.  

USASCRUR responded in April 2000 and included extracts from 
two Operations Reports submitted by the 7th Battalion (Bn), 
13th Artillery (Arty) for the period November 1967 to April 
1968.  Both of the OR-LL's list combat activities encountered 
by the unit during the veteran's Vietnam tour.  USASCRUR was 
unable to verify that the veteran was sent to the Long Binh 
prison or that he was accused of stealing.  In addition, the 
available Army casualty data did not list the veteran.  To 
provide research concerning specific combat incidents and 
casualties, to include the veteran's alleged beatings, the 
veteran needed to provide more information.  This information 
was to include the most specific dates possible, type and 
location of the incident, complete names of the casualties, 
unit designation to the company level and other units 
involved.  USASCRUR also suggested that the RO obtain the 
Morning Reports for the veteran's unit from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  

The Board remanded this case in September 2000 for failure to 
follow completely the instructions in the June 1998 remand.  
The RO was ordered to contact NPRC to obtain the Morning 
Reports for the veteran's Army unit, submit any new 
information to USASCRUR, prepare a report detailing the 
nature of any stressor(s) which had been established by the 
record, and if stressors were verified, and schedule the 
veteran for a VA psychiatric examination.

In March 2001, the RO requested medical records from the 
veteran's Individaul Social Security Administration (SSA) 
file.  A report of contact dated August 2001 stated that a 
SSA representative called and informed the RO that the 
request for copies of the veteran's medical records had been 
received, however, his file was currently at the disability 
decisions office pending a decision.  It was stated that once 
a decision had been rendered, copies of the records would be 
promptly sent to the RO.

In April 2001 the veteran participated in a disability 
examination for the Illinois Disability Determination 
Service.  The examiner diagnosed the veteran with the 
following:

Axis I:	Unspecified psychotic reactions involving 
auditory and visual hallucinations; 
generalized anxiety disorder; history of 
polysubstance abuse; depression.
Axis II:	Personality disorder, NOS; anti-social 
personality
Axis III:	Back injury, knee problems, gun shot wounds 
from Vietnam

The examiner also noted that the veteran was not capable of 
managing his own financial resources.

The veteran was referred for a psychological evaluation by a 
Disability Determination Adjudicator in August 2001.  The 
veteran was examined by A.C.L., Ph.D.  The final diagnoses 
were paranoid type schizophrenia, adjustment disorder with 
depressed mood and polysubstance abuse.

In April 2002, the RO received a disability determination and 
transmittal from the SSA.  The form indicated that the 
veteran's primary diagnosis was anti-social personality 
disorder and his secondary diagnosis was chronic alcohol and 
drug dependency and organic brain syndrome.

In August 2002, the veteran submitted to a disability 
examination by Midwest Medical Providers.  The examiner 
concluded that the veteran had a history of multiple 
incarcerations, unspecified psychotic reactions, generalized 
anxiety disorder and a personality disorder with antisocial 
traits, NOS.

In October 2002 the veteran submitted to an examination at 
Midwest Medical Providers.  He was diagnosed with the 
following:

Axis I:	Schizoaffective disorder, bipolar type; rule 
out substance-induced mood disorder
	Axis II:	Antisocial personality features, no diagnosis
	Axis III:	Deferred

In a February 2003 VA memorandum to the veteran's claims 
folder, after further stressor research, it was determined 
that the veteran was sentenced to a three month period of 
confinement at the U.S. Army Disciplinary Barracks at Long 
Binh.  Medical treatment records contained references to the 
33rd General Dispensary (Stockade).  Records of the U.S. Army 
indicated that the 33rd General Dispensary was located at 
Long Binh.  The veteran was incarcerated between August 25 
and November 5, 1968 when he was returned to the United 
States and discharged.  It was not anticipated that any 
record existed concerning a beating at the Stockade.  
However, the unit Morning Report for the period of August 25 
to November 5, 1968 contained entries concerning the 
veteran's sentence of confinement.  The veteran's shrapnel 
wound was treated both at his home unit and at the Stockade.  
It appeared that it occurred, not as a result of enemy 
action, but during the test firing of an M-79 grenade 
launcher on the perimeter of LZ Mustang on or about November 
22, 1967.  The memo then stated that the correct records to 
request from USASCRUR were the Daily Staff Journal reports 
for the periods of November 15 to December 15, 1967 from 
Headquarters, 7th Battalion 13th Artillery and any that 
existed from Battery A, 7th Battalion 13th Artillery.

The RO submitted an additional request to USASCRUR in June 
2003.  In July 2003 the RO received a response from USASCRUR 
that the information provided was insufficient to verify the 
veteran's stressors.

In August 2002 the RO sent a second request to SSA requesting 
the veteran's medical records associated with his Individual 
SSA file.

In an August 2004 memorandum to the veteran's claims folder, 
verification of the veteran's stressors were addressed.  The 
veteran's service personnel records revealed that he was 
assigned to Vietnam on November 9, 1967 and assigned as an 
ammunition handler with Battery A, 7th Battalion, 13th 
Artillery.  The service personnel records also confirmed the 
veteran's conviction for possession of marijuana and 
subsequent sentencing to the U.S. Army Disciplinary Barracks 
at Long Binh from August 25, 1968 through November 5, 1968 
when he was released from custody and returned to the United 
States for separation.

During various periods, the veteran submitted letters 
concerning claimed stressors.  They concerned harsh and 
brutal treatment while under confinement, wounds to his leg 
and an incident received on December 10, 1998 concerning his 
observation of an Unidentified Flying Object (UFO) while in 
the company of Mr. W.T.  The veteran's service personnel 
records do confirm his imprisonment, however his service 
medical records do not note any treatment for injuries 
received whiled at the Disciplinary Barracks.  He was treated 
for conjunctivitis and other minor ailments.  A stressor 
description of this type was virtually unresearchable as it 
was anecdotal in nature.  Research concerning a possible UFO 
was not possible as no records would have been made of this 
alleged incident.

The veteran's injuries to his leg were clearly documented in 
his service medical records.  An entry made on March 22, 1968 
stated, "had injury while test firing a rifle on the 
perimeter.  Diagnosis was a scratch from barbed wire."  As 
this wound was clearly not from combat participation, it 
could not be considered as a potential stressor.

The stressors submitted were not researchable; however, based 
on the veteran's unit documents, a separate determination 
concerning participation in combat must be made.  Two 
Operational Reports received from USASCRUR, the first dating 
from November 1967 to January 1968 and the second from 
February through April 1968, were considered.  These records 
confirmed the veteran's assignment to Battery A, 7th Bn 13th 
Artillery in December 1967.  There were no entries in either 
his service personnel or medical records to suggest his 
absence from the unit during the period December 6 to13, 
1967.  An entry from the unit's Operational Report for that 
time frame states "two batteries of this unit participated 
in one of the major battles in the Pershing Area of 
Operations when they supported ground elements in the Battle 
of Tam Quan, during the period December 6 to 13, 1967.  The 
engagement started when a fire base manned by A/7/13 and the 
40th ARVN troops received a probing mortar and small arms 
attack.  The attack was immediately repelled leaving two 
enemy dead."  This was sufficient evidence of record to 
believe that the veteran was present during these events and 
for that reason, participation in direct combat was conceded.

The veteran submitted to a VA psychological examination in 
September 2004.  The examiner stated that the evidence was 
sufficient to justify a diagnosis of alcohol dependence.  It 
was noted to be less likely than not that the veteran's 
alcohol dependence was related to his military experience.  
Both VA documentation and the veteran's self report was 
consistent regarding the presence of extensive antisocial 
behavior and substance abuse prior to his military tenure.  
Diagnosis of cognitive disorder NOS secondary to his alcohol 
and substance abuse and dependence was established, although 
not clearly established by the evidence of record.  The 
veteran's Global Assessment of Functioning (GAF) test score 
for a cognitive disorder NOS was 52 with moderate-to-severe 
limitations in occupational and social functioning.  It was 
less likely than not that the veteran's cognitive disorder 
was caused by his military combat experience.  It was more 
likely than not that the veteran's GAF score was 45 with 
severe symptoms and limitations in occupational and social 
functioning.  As noted, although a combat stressor was 
conceded according to VA records, the veteran's symptoms were 
not consistent with the presence of an anxiety disorder 
including PTSD.

The veteran's multiaxial assessment was:

Axis I:	Alcohol dependence; cognitive disorder, NOS; 
polysubstance abuse (by veteran's report)
Axis II:	Antisocial personality disorder
Axis III:	Reference to veteran's claims folder
Axis IV:	Chronic substance abuse, unemployment, chronic 
interpersonal discord, adequate finances, 
chronic antisocial behavior and multiple 
incarcerations.
Axis V:	GAF = 45

Analysis

Service Connection - In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).



Service Connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).  With 
regard to the second PTSD criterion, evidence of in- service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2004).

Section 1154(b) of 38 U.S.C.A. requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or 


other credible evidence, which supports and does not 
contradict the veteran's testimony.  See Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  More over, as previously stated, 
a medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau at 395-396 (1996); see also Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).


Discussion

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and a claimed in-service 
stressor.  See also Moreau, supra.

With regard to element (1) the VA examinations dated 
September 1985 and November 1987 diagnosed the veteran with 
PTSD.  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  As is true with any piece of 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Winsett v. West, 11 Vet. App. 420 (1998) 
(Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).  Also, the 
Court has rejected the "treating physician rule," which 
holds that opinions of the claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant.  See Guerrieri.




The September 1989 Board decision noted that the veteran's 
diagnoses of PTSD were based largely on his description and 
history of his military experiences.  Additionally, it was 
noted within the examination reports as well as a social 
survey, that the veteran was a questionable historian for 
reliability.  There were no contemporaneous dates verifying 
the claimed service events.  At the time of the1989 Board 
decision, the RO had not conceded combat status.  The Board 
concurs that the opinions of the September 1985 and November 
1987 examiners were based on history furnished by the 
veteran.  

The only other evidence of record that shows a diagnosis of 
PTSD is the July 1992 medical note from the Menard 
Correctional Facility.  The Board does not find this 
diagnosis persuasive as the examiner did not review any of 
the veteran's medical records and based the diagnosis on 
history provided by the veteran.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) and Black, Id.  The Board also notes that 
this diagnosis was made in 1992.

The only other evidence of record supporting the veteran's 
claim are his personal statements.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician.  Therefore, as a 
lay person, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The claims folder contains a considerable amount of medical 
records since the 1992 diagnosis of PTSD that do not 
substantiate the veteran's claim.  The veteran has 





been diagnosed with bipolar disorder, depression, personality 
disorder, schizophrenia, anxiety disorder, organic brain 
syndrome, antisocial personality features and a cognitive 
disorder.  There is no current diagnosis of PTSD.

Accordingly, because a preponderance of the evidence is 
against the veteran's claim that he has a credible diagnosis 
of PTSD, the first element of 38 C.F.R. § 3.304(f) has not 
been met.

With regard to element (2), there is credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  An entry from the veteran's unit's Operational 
Report for that time frame stated "two batteries of this 
unit participated in one of the major battles in the Pershing 
Area of Operations when they supported ground elements in the 
Battle of Tam Quan, during the period December 6 to 13, 1967.  
The engagement started when a fire base manned by A/7/13 and 
the 40th ARVN troops received a probing mortar and small arms 
attack.  The attack was immediately repelled leaving two 
enemy dead."  This was sufficient evidence of record to 
believe that the veteran was present during these events and 
for that reason, participation in direct combat was conceded.  
Element (2) is therefore satisfied.

With regard to element (3), the Board has conceded combat 
participation.  The only remaining element needed to 
substantiate the veteran's claim is a current diagnosis of 
PTSD.  As such, element (3) need not be met.

In summary, the Board concludes that service connection for 
PTSD is not warranted.  The veteran is not entitled to the 
application of the benefit of the doubt 


because there is no reasonable doubt that could be resolved 
in his favor.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  The 
benefit sought on appeal is accordingly denied.

ORDER

A September 1989 Board decision denied the veteran's claim 
for service connection for post-traumatic stress disorder.

As new and material evidence has been submitted regarding the 
claim of service connection for post-traumatic stress 
disorder, the veteran's claim is reopened.  

Entitlement to service connection for post-traumatic stress 
disorder is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


